DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/4/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 5, lines 2-3 recite the limitation “wherein the thermal radiation fin includes a concave part that has a columnar shape and is opened to an end surface on a side opposite to the flange side”.  Claim 5 depends from Claim 1, which recites on lines 18-19 “the thermal radiation fin having a tubular shape, the thermal radiation fin including a concave part that is opened to an end surface on a side opposite to the flange side”.  Therefore, it is unclear as to whether the concave part that has a columnar shape and is opened to an end surface on a side opposite the flange side of Claim 5 lines 2-3 is the same as the concave part that is opened to an end surface on a side opposite to the flange side of Claim 1 lines 18-19, and if the concave parts are intended to be different, whether the end surface of Claim 5 lines 2-3 is the same as that of Claim 1 lines 18-19 or whether such “end surface” is intended to be an end surface of each of the concave parts.  For the purpose of examination, the examiner understands the limitation of Claim 5 to refer to the concave part of Claim 1 lines 18-19, further limiting the concave part to include a columnar shape.  The applicant is encouraged to clarify in the claim language the intended part or parts of the thermal radiation fin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (EP 3309449; please see attached translation for reference to pages) in view of Helbig et al. (US 2016/0215948).
With regards to Claim 1, Shiraishi discloses a vehicle luminaire comprising: a socket that includes a flange [13], a mounting part [11] that is provided on one side of the flange [13], and a thermal radiation fin [14] that is provided on a side of the flange [13] which is opposite to the mounting part [11] side (see bottom of page 3 and Figure 2), and contains a highly heat conductive resin (see middle of page 4 and Figure 2); a light-emitting module (comprising a module including at least one light source [22] and board [21] that is provided in an end of the mounting part [11] on a side opposite to the flange [13] side (see top of page 5 and Figure 2), and includes at least one light-emitting element [22] (see top of page 5 and Figure 2); and a heat transfer part [24] that is provided between the mounting part [11] and the light-emitting module [21,22] (see bottom of page 3 and Figure 2), and contains a metal (see middle of page 6; the heat transfer part [24] can be set to metal such as aluminum or an alloy of aluminum).
Shiraishi does not explicitly disclose an expression of 2.5 [watt] ≤ W ≤ 5.5 [watt], an expression of 15 [watt/(m●K)] ≤ WT ≤ 25 [watt/(m●K)], and an expression of 40 [1/K] ≤ (A1 - A2) x WT/W ≤ 90 [1/K] being satisfied, W [watt] representing electric power that is applied to the light-emitting module, WT [watt/(m●K)] representing heat conductivity of the highly heat conductive resin, A1 [mm] representing a dimension of the flange in a direction orthogonal to a central axis of the vehicle luminaire, and A2 [mm] representing a dimension of the mounting part in a direction orthogonal to the central axis of the vehicle luminaire.  However, Shiraishi does disclose the power applied to the light module is 1W or more and 3 W or less (see Shiraishi top of page 3), the heat conductivity of the highly heat conductive resin may be set to 15 [watt/(m●K)] ≤ WT ≤ 33 in order to improve resistance to hydrolysis and improve shock resistance (see Shiraishi middle of page 8), a dimension [D2] of the flange [13] in a direction orthogonal to a central axis of the vehicle luminaire is 28 mm or more and 40 mm or less (see Shiraishi middle of page 7 and Figure 2), and a dimension [D1] of the mounting part [11] in a direction orthogonal to the central axis of the vehicle luminaire is 18 mm or more and 30 mm or less (see Shiraishi middle of page 7 and Figure 2).  Therefore, Shiriashi does disclose a range of values of W, WT, A1, and A2 which encompass, for example, a case with W = 3 [watt], WT = 21 [watt/(m●K)], A1 = 30, and A2 = 20, such that (A1 - A2) x WT/W = 70 [1/K], which is greater than or equal to 40 [1/K] and less than or equal to 90 [1/K].  Therefore, one of ordinary skill in the art would be able to form the luminaire such that an expression of 2.5 [watt] ≤ W ≤ 5.5 [watt], an expression of 15 [watt/(m●K)] ≤ WT ≤ 25 [watt/(m●K)], and an expression of 40 [1/K] ≤ (A1 - A2) x WT/W ≤ 90 [1/K] being satisfied, W [watt] representing electric power that is applied to the light-emitting module, WT [watt/(m●K)] representing heat conductivity of the highly heat conductive resin, A1 [mm] representing a dimension of the flange in a direction orthogonal to a central axis of the vehicle luminaire, and A2 [mm] representing a dimension of the mounting part in a direction orthogonal to the central axis of the vehicle luminaire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire of Shiraishi to include an expression of 2.5 [watt] ≤ W ≤ 5.5 [watt], an expression of 15 [watt/(m●K)] ≤ WT ≤ 25 [watt/(m●K)], and an expression of 40 [1/K] ≤ (A1 - A2) x WT/W ≤ 90 [1/K] being satisfied, W [watt] representing electric power that is applied to the light-emitting module, WT [watt/(m●K)] representing heat conductivity of the highly heat conductive resin, A1 [mm] representing a dimension of the flange in a direction orthogonal to a central axis of the vehicle luminaire, and A2 [mm] representing a dimension of the mounting part in a direction orthogonal to the central axis of the vehicle luminaire.  One would have been motivated to do so in order to provide a light weight luminaire with sufficient heat conductivity (see Shiraishi bottom of page 2).
Shiraishi does not disclose the thermal radiation fin having a tubular shape, the thermal radiation fin including a concave part that is opened to an end surface on a side opposite to the flange side.
Helbig et al. teaches the thermal radiation fin has a tubular shape (see paragraph 30 and Figure 2; the thermal radiation fin formed by portions [33] substantially forms a tubular shape), the thermal radiation fin including a concave part that is opened to an end surface on a side opposite to the flange side (see paragraph 30 and Figure 2; the thermal radiation fin formed by portions [33] substantially has a columnar shape and is opened to an end surface on a side opposite flange portion [32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal radiation fin of Shiraishi to have a tubular shape and include a concave part that has a columnar shape and is opened to an end surface on a side opposite to the flange side, as taught by Helbig et al.  One would have been motivated to do so in order to provide a sufficient heat dissipation with a space for a holding section electrical connection (see Helbig et al. paragraph 30).

With regards to Claim 2, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses in a direction along the central axis of the vehicle luminaire, when a dimension [H] between a light-emitting surface of the light-emitting element [22] and an end surface of the thermal radiation fin [14] on a side opposite to the flange [13] side is set as B [mm] (see middle of page 7 and Figure 2).
Shiraishi does not explicitly disclose an expression of 25 [mm] ≤ B ≤ 30 [mm] is further satisfied.  However, Shiraishi does disclose the dimension [H] is set to 20 mm or more and 30 mm or less (see middle of page 7 and Figure 2), thereby substantially including a range values for the dimension [H] overlapping the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension set as B of Shiraishi to satisfy an expression of 25 [mm] ≤ B ≤ 30 [mm].  One would have been motivated to do so in order to provide an appropriately sized luminaire.

With regards to Claim 3, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi does not explicitly disclose an expression of A2 [D1] ≤ 19 [mm] is further satisfied.  However, Shiraishi does disclose a dimension [D1] set as A2 such that [D1] is set to 18 mm or more and 30 mm or less, which includes an overlapped range of 18-19mm (see middle of page 7 and Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension set as A2 of Shiraishi such that an expression of A2 [D1] ≤ 19 [mm] is further satisfied.  One would have been motivated to do so in order to provide an appropriately sized luminaire.

With regards to Claim 5, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi does not disclose the thermal radiation fin includes a concave part that has a columnar shape and is opened to an end surface on a side opposite to the flange side.
Helbig et al. teaches the thermal radiation fin includes a concave part that has a columnar shape and is opened to an end surface on a side opposite to the flange side (see paragraph 30 and Figure 2; the thermal radiation fin formed by portions [33] substantially has a columnar shape and is opened to an end surface on a side opposite flange portion [32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal radiation fin of Shiraishi to include a concave part that has a columnar shape and is opened to an end surface on a side opposite to the flange side, as taught by Helbig et al.  One would have been motivated to do so in order to provide a sufficient heat dissipation with a space for a holding section electrical connection (see Helbig et al. paragraph 30).

With regards to Claim 6, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the heat transfer part [24] contains at least any one of aluminum, an aluminum alloy, copper, and a copper alloy (see middle of page 6).

With regards to Claim 8, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the heat transfer part [24] is attached to the mounting part [11] through grease [25] in which a filler using an inorganic material is mixed (see middle of page 6).

With regards to Claim 9, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the heat transfer part [24] is embedded in the mounting part [11] (see top of page 6 and Figure 2; heat transfer part [24] is substantially embedded in the recessed portion [11a] of mounting part [11]).

With regards to Claim 13, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses a plurality of the light-emitting elements [22] are provided (see Figure 1), and the plurality of light-emitting elements [22] are connected in series (see top of page 5).

With regards to Claim 14, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the light-emitting element [22] is at least any one of a surface mounting type light-emitting element, a light-emitting element including a lead wire, and a chip-shaped light-emitting element (see top of page 5).

With regards to Claim 20, Shiraishi and Helbig et al. disclose a vehicle lighting tool comprising: the vehicle luminaire according to Claim 1 (see the above discussion of the Shirashi and Helbig et al. references as pertains to the limitations of Claim 1).
Shirasihi further discloses a housing [101] to which the vehicle luminaire is mounted (see top of page 8 and Figure 6).

Claims 7, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (EP 3309449; please see attached translation for reference to pages) as modified by Helbig et al. (US 2016/0215948), further in view of Hino et al. (CN 208750635; please see attached translation for reference to pages).
With regards to Claim 7, Shiraishi and Helbig et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi does not explicitly disclose the heat transfer part is bonded to the mounting part by using adhesive in which a filler using an inorganic material is mixed.
Hino et al. teaches the heat transfer part [40] is bonded to the mounting part [11] by using adhesive in which a filler using an inorganic material is mixed (see middle of page 6 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer part and mounting part of Shiraishi such that the heat transfer part is bonded to the mounting part by using adhesive in which a filler using an inorganic material is mixed, as taught by Hino et al.  One would have been motivated to do so in order to adhere the heat transfer part with the mounting part using a material with high heat conducting coefficient (see Hino et al. middle of page 6).

With regards to Claim 10, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 1.
Shiraishi further discloses the light-emitting module [21,22] further includes a board [21] on which the light-emitting element [22] is provided (see middle of page 4 and Figures 1 and 2).
Shiraishi does not explicitly disclose the board is bonded to the heat transfer part by using adhesive in which a filler using an inorganic material is mixed.
Hino et al. teaches the board [21] is bonded to the heat transfer part [40] by using adhesive in which a filler using an inorganic material is mixed (see middle and bottom of page 6 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer part and board of Shiraishi such that the heat transfer part is bonded to the mounting part by using adhesive in which a filler using an inorganic material is mixed, as taught by Hino et al.  One would have been motivated to do so in order to adhere the heat transfer part with the board using a material with high heat conducting coefficient (see Hino et al. middle and bottom of page 6).

With regards to Claim 11, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 10.
Shiraishi further discloses the board [21] contains at least any one of ceramics and a highly heat conductive resin (see bottom of page 4).

With regards to Claim 12, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 10.
Shiraishi further discloses the board [21] is a metal core board (see bottom of page 4).

With regards to Claim 15, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 10.
Shiraishi does not disclose the light-emitting module further includes a frame part that surrounds the light-emitting element provided on the board.
Hino et al. teaches the light-emitting module further includes a frame part [25] that surrounds the light-emitting element (comprising at least element [22], see top of page 8 and Figure 2) provided on the board [21] (see top of page 8 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a frame part that surrounds the light-emitting element provided on the board, as taught by Hino et al.  One would have been motivated to do so in order to provide a frame to hold a sealing part for the light-emitting element and to reflect light (see Hino et al. middle of page 8).

With regards to Claim 16, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 15.
Shiraishi further discloses the light-emitting element is a chip-shaped light-emitting element (see top of page 5).

With regards to Claim 17, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 16.
Shiraishi does not disclose the light-emitting module further includes a sealing part that is provided on an inner side of the frame part and covers the chip-shaped light-emitting element.
Hino et al. teaches the light-emitting module further includes a sealing part [26,27] that is provided on an inner side of the frame part [25] (see middle of page 8 and Figure 2) and covers the chip-shaped light-emitting element [22] (see middle of page 8 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a sealing part that is provided on an inners ide of the frame part and covers the chip-shaped light-emitting element, as taught by Hino et al.  One would have been motivated to do so in order to seal the light-emitting element (see Hino et al. middle of page 8).

With regards to Claim 18, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 17.
Shiraishi does not disclose the sealing part contains a resin having translucency.
Hino et al. teaches the sealing part [26,27] contains a resin having translucency (see bottom of page 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a sealing part containing a resin having translucency, as taught by Hino et al.  One would have been motivated to do so in order to seal the light-emitting element (see Hino et al. middle of page 8).

With regards to Claim 19, Shiraishi, Helbig et al., and Hino et al. disclose the luminaire as discussed above with regards to Claim 15.
Shiraishi does not disclose the light-emitting module further includes a dome-shaped sealing part that is provided on the board and covers the chip-shaped light-emitting element.
Hino et al. teaches the light-emitting module further includes a dome-shaped sealing part [26,27] that is provided on the board [21] and covers the chip-shaped light-emitting element (comprising at least element [22], see bottom of page 8 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Shiraishi to include a dome-shaped sealing part that is provided on the board and covers the chip-shaped light-emitting element, as taught by Hino et al.  One would have been motivated to do so in order to seal the light-emitting element and provide an optical feature to the light emitting module (see Hino et al. bottom of page 8).

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
With respect to the applicant’s argument that neither Shiraishi nor Hino disclose a tubular-shaped radiation fin including a concave part that is opened to an end surface on a side opposite to the flange side, the applicant is directed to the rejections of Claims 4 and 5 in the Non-Final Rejection mailed 11/4/2021 over Shiraishi in view of Helbig et al. and to the above rejection of Claims 1 and 5 above over Shiraishi in view of Helbig et al.  Particularly, Helbig et al. teaches the thermal radiation fin has a tubular shape (see Helbig et al. paragraph 30 and Figure 2; the thermal radiation fin formed by portions [33] substantially forms a tubular shape), the thermal radiation fin including a concave part that is opened to an end surface on a side opposite to the flange side (see Helbig et al. paragraph 30 and Figure 2; the thermal radiation fin formed by portions [33] substantially has a columnar shape and is opened to an end surface on a side opposite flange portion [32]).  Therefore, the combination of Shiraishi and Helbig et al. does disclose these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875